Citation Nr: 1705258	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an obstructive sleep apnea disability.

2.  Entitlement to service connection for right ankle injury with posttraumatic changes.

3.  Entitlement to service connection for chronic headaches.

4.  Evaluation of thoracic spine sprain, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from December 1987 to August 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2012 rating decision which denied an increased evaluation for the service-connected thoracic spine sprain.  A June 2012 notification letter informed the Veteran that the RO denied reopening of the Veteran's claim for an obstructive sleep apnea disability.  The June 2012 notification letter also informed the Veteran that the RO denied service connection for a chronic headache disability and a right ankle disability.  

The issues of service connection for a chronic headache disability and an increased evaluation for thoracic spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied reopening of the Veteran's claim for an obstructive sleep apnea disability.  The Veteran was notified of all decisions and his appellate rights, and did not file a Notice of Disagreement with this decision and no new and material evidence was received within one year of this decision.  The December 2004 decision is the last final denial on any basis.


2.  The evidence received since the December 2004 decision consists of cumulative and redundant lay statements from the Veteran regarding his previously argued contentions of an onset of obstructive sleep apnea in service and evidence indicating a current disability, which was already of record at the prior, final denial.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denial of the application to reopen a claim for service connection for obstructive sleep apnea disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.129, 19.192 (2016).

2.  New and material evidence has not been received, and the claim for service connection for obstructive sleep apnea is not reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A right ankle disability was not incurred or aggravated by service and arthritis of the right ankle may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

The RO provided the required notice in a letters sent to the Veteran in March 2011.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The March 2011 letter informed the Veteran of the laws regarding the requirement of new and material evidence to reopen and final denial.

The Board notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for a right ankle disability.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of a right ankle disability.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

New and Material Evidence

As a matter of law, a previously disallowed claim can be reopened upon the submission of new and material evidence.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  New and material evidence means evidence not previously submitted to agency decisionmakers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

Obstructive Sleep Apnea

In a December 2004 rating decision, the RO denied the application to reopen a claim for an obstructive sleep apnea disability.  The Veteran did not file a Notice of Disagreement and no new and material evidence was received within one year of the December 2004 rating decision.  Thus, that rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2016).

As noted above, a claim for service connection may be reopened if new and material evidence is received.  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since December 2004) relates to an unestablished fact necessary to substantiate the claim.

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment and personnel records, VA treatment records, and VA examinations.  The Veteran's service treatment records showed no evidence of an obstructive sleep apnea disability in service; the Veteran denied frequent trouble sleeping on his entrance Report of Medical History in October 1987 and on his separation Report of Medical History in August 1993.

The Veteran was afforded a VA examination in May 1998.  The VA examiner did not definitively diagnose obstructive sleep apnea at this examination, but ordered additionally testing, including a sleep study.  VA records show that this testing was not successfully completed.  The RO denied the claim in December 2004, finding that the Veteran had not submitted evidence of an in-service manifestation of obstructive sleep apnea or evidence of a link between his service and any current obstructive sleep apnea disability.  The RO conceded in its decision that the Veteran had been diagnosed with obstructive sleep apnea in 2010.

In support of his claim to reopen, the Veteran submitted a March 2011 statement attributing his obstructive sleep apnea disability to "posttraumatic stress disorder/anxiety attacks."  The Veteran stated in his March 2011 correspondence that he experienced stress in his military occupation from physical training and the extreme nature of his service aboard the U.S.S. Ranger.

In a February 2012 Report of General Information, the Veteran called to review the status of his claim.  This report notes that the Veteran withdrew his claim for service connection for PTSD/anxiety disability.  Thereafter, a May 2012 rating decision denied the Veteran's March 2011 application to reopen a claim for an obstructive sleep apnea disability.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

The Board finds that the Veteran's statements received since December 2004 are cumulative and redundant of the evidence of record at the prior final denial.  In regard to the Veteran's assertion of a relationship between his service and a PTSD/anxiety disability, as well as a relationship between his claimed PTSD/anxiety disability and his obstructive sleep apnea disability, the Veteran withdrew his claim for a PTSD/anxiety disability in February 2012.  Further, while additional private and VA treatment records showing the presence of an obstructive sleep apnea disability have been received since the December 2004 rating decision, evidence indicating a current disability was already of record at the prior, final denial.

In short, the Board is aware that the Veteran has a diagnosis of sleep apnea and is of the view that such diagnosis is etiologically related to service.  While the Board does not question the credibility of the Veteran's belief at this juncture, his statements in this regard are cumulative of lay evidence of record as of the December 2004 rating decision and do not serve as a predicate to reopen the decision.  Moreover, while additional medical evidence (e.g., VA treatment records), such evidence does not in any way establish a causal link between service and the claimed disability.  Consequetnly, the Board finds that the Veteran's new lay statements and medical evidence do not relate to unestablished facts necessary to substantiate the claim, specifically, evidence of a disease or injury in service and a nexus between the disability and service.  Accordingly, the Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an obstructive sleep apnea disability, and the appeal as to that issue must be denied.  38 C.F.R. § 3.156(a) (2016).

Service Connection

Veterans are entitled to disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Ankle Disability

The Veteran contends that he developed a right ankle disability in service.  The Veteran provided a March 2011 statement in support of his claim in which he asserts that he sustained a right ankle disability in service.

The Veteran's October 1987 entrance examination and August 1993 separation examination note the lower extremities as within normal limits.
The Veteran denied symptoms of bone, joint or other deformity and arthritis in his October 1987 entrance Report of Medical History and in his August 1993 Report of Medical History.

A San Diego VA Medical Center Admission Report dated September 1998 shows the Veteran was treated for a right distal fibula fracture.  Subsequent VA records show the Veteran's right ankle fracture was treated with open reduction internal fixation (ORIF).  See VA right ankle imaging report dated October 2006.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In the case at hand, the record contains no medical evidence showing a right ankle disorder in service or linking a current right ankle disorder to service.  As to the Veteran's own contentions, the Board notes his denial of symptoms of bone, joint or other deformity and arthritis in 1993, near the conclusion of service, and the complete dearth of evidence suggesting ankle symptoms until approximately four years after service.  In view of this, the Board does not find that any contention from the Veteran linking a current disability to service would be credible.  This evidence therefore does not raise a reasonable possibility that a thorough VA examination report and opinion regarding the etiology of the right ankle disorder would be helpful to the Veteran, and no such examination and opinion will therefore be requested.  See 38 C.F.R. § 3.159(b). 

In view of the lack of right ankle disability manifestations in service or for several years after discharge and the post-service September 1998 right ankle fracture, the Board finds that the Veteran's assertions of an in-service onset and ongoing manifestations are outweighed by the contemporaneous evidence of record.  
The Board notes that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of a right ankle disability.  Given the record before it, the Board finds that the evidence does not reach the level of equipoise.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  

Accordingly, the Board concludes that a right ankle disability was not manifest during service and, given the post-service evidence of right ankle pathology, that such disability is unrelated to the Veteran's service.  A preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).



ORDER

The application to reopen the claim for entitlement to service connection for a obstructive sleep apnea disability is denied.

Service connection for a right ankle disability is denied.


REMAND

Service Connection - Chronic Headaches

The Board notes that the Veteran sustained multiple motor-vehicle collisions in service, including on such collision that resulted in trauma to the Veteran's mandible, teeth, and face.  See Inpatient Treatment Record Cover Sheet dated November 13, 1990.  
The Board notes that the Veteran was afforded a VA examination in May 1998 in regard to his claim for service connection for a chronic headache disability.  The Board notes that this examiner provided an equivocal opinion regarding the etiology the Veteran's headache disability.  While the May 1998 VA examiner noted that the Veteran's sustained injuries to the face during service from motor-vehicle collisions, the examiner also noted there was no evidence of head trauma.  The Board finds that an additional VA examination with opinion is warranted to ascertain the etiology of the Veteran's claimed chronic headache disability.  McClendon, 20 Vet. App. at 79.

Increased Rating - Thoracic Spine Sprain

The Board notes that the Veteran receives treatment for his service-connected thoracic spine disability from the San Diego VA Medical Center.  The last available records from this treatment source are from August 2013.  These VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran was last afforded a VA examination to determine the severity of his thoracic spine disability in July 2013.  The Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his thoracic spine disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the San Diego VA Medical Center and any other VA treatment location that the Veteran utilized.

2. After completing the above actions, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any chronic headache disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran manifests a chronic headache disability that is due to or caused by service, to include his injuries sustained as a result of motor-vehicle collisions.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA spine examination to determine the current severity of his thoracic spine disability.  The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. 

Upon examination, the examiner is requested to note all current symptoms of the thoracic spine, with range of motion testing and commentary on any painful motion, functional loss during pain, additional disability during flare-ups, and additional loss of motion with repetition.  An assessment should be made of the frequency and duration of any doctor-prescribed bedrest (e.g., incapacitating episodes).  If present, the extent of any ankylosis should be described.  Finally, if there are any associated objective neurological abnormalities (i.e., radiculopathy, bowel/bladder dysfunction), these should be identified, and their symptoms and severity fully described.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


